Case: 17-30591         Document: 00514600218          Page: 1        Date Filed: 08/15/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit


                                        No. 17-30591                                  FILED
                                                                                August 15, 2018
                                                                                 Lyle W. Cayce
PRUCO LIFE INSURANCE COMPANY,                                                         Clerk

                Plaintiff

v.

KACIE BREEN,

               Defendant - Appellee

v.

SEAN MICHAEL BREEN,

                  Intervenor - Appellant
-----------------------------------------------------------------------
LINCOLN NATIONAL LIFE INSURANCE COMPANY,

                Plaintiff

v.

KACIE BREEN,

               Defendant - Appellee

v.

SEAN MICHAEL BREEN,

               Intervenor – Appellant
     Case: 17-30591         Document: 00514600218          Page: 2     Date Filed: 08/15/2018



                                         No. 17-30591



                      Appeal from the United States District Court
                         for the Eastern District of Louisiana
                                USDC No. 2:15-CV-3250
                                USDC No. 2:15-CV-6946


Before GRAVES and COSTA, Circuit Judges, and BENNETT, District Judge.*
PER CURIAM:**
       Upon consideration of the parties’ briefing, we AFFIRM the district
court’s judgment for essentially the reasons given in its Order and Reasons
filed on June 9, 2017.
       Further, Appellee’s Countermotion for Sanctions, ECF No. 77, is
DENIED.




       *   District Judge for the Southern District of Texas, sitting by designation.
       **Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                                2